Order entered January 13, 1966 unanimously affirmed, with $50 costs *828and disbursements to respondent. Respondent asserts an agreement under the terms of which he was to find and interest Emerson Radio to enter into negotiations, and he asserts performance. If the extent of his obligation was, as asserted, merely to find and interest, that could well have been full performance prior to September 27, 1964, the effective date of the statutory amendment. The fact that the sale occurred subsequent to the effective date would not then serve as a bar. There is also noted the absence of sworn denials of the allegations by anyone having firsthand knowledge of the facts. In short, since triable issues exist the motion to dismiss was properly denied.
Concur — Breitel, J. P., Rabin, McNally and Stevens, JJ.